In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-15-00246-CR
                                 ________________________

                               RICKY DAN ALLEE, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 47th District Court
                                     Randall County, Texas
                   Trial Court No. 17,917-A; Honorable Dan Schaap, Presiding


                                            July 16, 2015

                                  ORDER OF SEVERANCE
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Appellant, Ricky Dan Allee, was charged with one count of possession of a

controlled substance in an amount of four grams or more but less than 200 in a drug-

free zone1 and one count of possession of marihuana in an amount of five pounds or



       1
          TEX. HEALTH & SAFETY CODE ANN. § 481.115(d) (West 2010). The offense is a second degree
felony with punishment increased by five years when committed in a drug-free zone. Id. at § 481.134(c).
less but more than four ounces in a drug free-zone.2 In exchange for pleas of guilty, the

trial court placed Appellant on deferred adjudication community supervision. The State

subsequently moved to adjudicate Appellant guilty of both offenses for violating the

conditions of community supervision. The trial court granted the State’s motion, entered

a finding of guilt in each count, and entered two separate judgments. Punishment in

Count I was assessed at eight years confinement and a $1,500 fine and punishment in

Count II was assessed at eight years confinement. The sentences were ordered to run

concurrently. Appellant filed a single notice of appeal challenging his convictions.


        Because this appeal involves two separate judgments, for purposes of clarity, we

sua sponte sever this appeal into separate appellate cause numbers, one as to each

judgment.     Henceforth, the appeal of the judgment entered as to Count I will bear

appellate cause number 07-15-00246-CR, whereas the appeal of the judgment entered

as to Count II will bear appellate cause number 07-15-00286-CR.


        It is so ordered.




                                                                Per Curiam


Do not publish.




        2
          TEX. HEALTH AND SAFETY CODE ANN. § 481.121(b)(3) (West 2010). The offense is a state jail
felony with punishment increased to that of a third degree felony when committed in a drug-free zone. Id.
at § 481.134(d).

                                                   2